Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 31 of U.S. Patent No. 11,082,746 B2 (parent application 16/608,616).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.  Claim 1 is representative of the present independent claims and is reproduced below.  
A method programmed in a memory of a device comprising:
a. determining a first delay amount for a transmission of content for a first user; 
b. determining a second delay amount for the transmission of the content for a second user; 
c. calculating a delta between the first delay amount and the second delay amount; and 
d. excluding the second user from a game of skill or chance or other entertainment when the delta between the first delay amount and the second delay amount is greater than a threshold.
Claim 1 of parent case 15/608,616 is reproduced below.  
A method programmed in a memory of a device comprising:
a. determining a first delay amount for a transmission of content for a first set of users; 
b. determining a second delay amount for the transmission of the content for a second set of users; 
c. calculating a delta between the first delay amount and the second delay amount; and 
d. excluding the second set of users from a game of skill or chance when the delta between the first delay amount and the second delay amount is greater than a threshold.
The claims are nearly verbatim and are identical in scope except for the following differences.  Clauses a), b), and d) of the present claim cite first and second users instead of first and second sets of users.  Clause d) of the present claim cites “other entertainment” in addition to games of skill or chance.  These differences are trivial and obvious for the following reasons.  First and second users as cited in the present case comprise a plurality of users, just like the first and second sets of users in the parent case.  Both cases’ claims pertain to determining transmission delays between plural users on a gaming network.  The gaming system’s structure and functionality in the parent case are thus inherently useable for the claimed purposes of the present claims.  “Other entertainment” is a trivial limitation in light of the fact that the parent case already cited a game of skill or chance, which is a form of entertainment.  This is just a statement of intended use that does not change the scope of the functionality or structure of the claims.  These modifications would have the advantage of using tracking the transmission delays between multiple users on a gaming network, and allowing the gaming network to be used for any type of entertainment and not just games.  The examiner fully expects the next office action to be an allowance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715